Allowability Notice
In response to amendment filed on 03/01/2021, claims 1, 2, 9 and 31 have been amended. After updated search, no other prior art of record has taught that which was presented in the amended claims.
     
The following is an Examiner’s statement of reasons for allowance:
Examiner has carefully considered independent claims 1, 9 and 31, after updated search,  Senanayake, Cote and Mahaffey either alone, or in any reasonable combination do not reach the following claim limitations as to independent claim 1:
Tracking user’s interactions with application based on a usage pattern library and matching the predicted usage pattern at least a portion of the user inputs with the determined usage pattern of the first application, where based on a set of user preferences of the first application with a first physical aspect at a preferred position that the user utilized most often during the plurality of user interactions defining the determined usage pattern, where the user has a predetermined amount of time to accept the modification of the preferred position, or reject it to revert the first application back to its original position, once accept, display the first application in the preferred position.
Therefore, Claims 1-7, 9-15 and 26-36 are allowed.

Relevant art:
Martin (US 20090279115 A1): system and method for automatically retrieving and configuring the print device to a set of device specific system settings tailored for user selected media attributes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/
Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145